In an action by the owners of certain real property, who had engaged defendant surveyors to survey and monument the property, to recover damages for negligence in surveying and monumenting the property, defendants appeal from an order of the Supreme Court, Suffolk County, entered November 6, 1964, which denied their motion for summary judgment. Order affirmed, without costs. In our opinion, issues requiring trial were raised by the affidavits. As the complaint is amendable, summary judgment was properly denied (see Curry v. MacKenzie, 239 N. Y. 267, 272; Rock v. Fidelity & Cas. Co., 16 A D 2d 823). Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.